Jackson, Justice.
This was a motion to set aside the judgment on the ground that it did not follow the verdict. The verdict is for eighteen hundred dollars, written thus : “ eighteen 1800 dollars;” the judgment is for eighteen hundred dollars, written out in full. The pleadings show that the petition, rule nisi and absolute to foreclose the mortgage, were all for eighteen "hundred dollars.
Plaintiff in error contends that the word “eighteen” in writing, qualifies the following written word “dollars,” and that the verdict should be read leaving out the figures “1800.” On the other hand, the pleadings all show that eighteen hundred dollars was the sum sued for in the petition and rule, and it was right, we think, to read the verdict in an .ambiguous case in the light of the pleadings. *231Besides, the certificate of the judge shows that there were ear-marks which could not be sent up by the clerk as part of the record, which assisted in his interpretation of the verdict. See 40 Ga., 249.
Judgment affirmed.